Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 1 of 8 PageID #: 123




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 LAMARR BETTS and RENEE BETTS,)
                              )
       Plaintiffs,            )
                              )
       vs.                    )                       Case No.: 1:18-cv-02923-TWP-TAB
                              )
 INTELLIGRATED SYSTEMS, LLC,  )
 CROWN EQUIPMENT CORPORATION, )
 STEWART-GLAPAT CORPORATION   )
 and WAL-MART STORES INC.,    )
                              )
       Defendants.            )


             SECOND AMENDED COMPLAINT FOR DAMAGES AND REQUEST FOR
                              TRIAL BY JURY

        Come now Plaintiffs, LaMarr and Renee Betts, by counsel, and for their second amended

 complaint against the Defendants, Intelligrated Systems, LLC, Crown Equipment Corporation,

 Stewart-Glapat Corporation and Wal-Mart Stores, Inc., and state as follows:

                                      NATURE OF THE ACTION

        1.      This is a civil case concerning a traumatic work-related personal injury that

 occurred on March 15, 2017. At all times relevant Plaintiff was employed with DHL Supply

 Chain, a third-party logistics company for Wal-Mart Stores, Inc., a warehouse located at 6719 W.

 County Road 350N, Greenfield, Indiana. While Mr. Betts operated equipment manufactured, sold

 and maintained by Crown Equipment Corporation, Plaintiff came into contact with a conveyor

 system manufactured, sold, and maintained by Intelligrated Systems, Inc., that contained a second

 adjustable extendable conveyor manufactured, sold and maintained by Stewart-Glapat

 Corporation. Upon contact Mr. Betts became pinned and sustained a fracture to his tibia and fibula

 which eventually led to a below the knee amputation of his left leg.
Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 2 of 8 PageID #: 124




        2.       Plaintiffs bring this products liability, premises liability and general negligence

 action for personal injuries including but not limited to pain, suffering, permanent disfigurement,

 scarring, loss of enjoyment of life, lost wages and future earnings capacity, and loss of consortium.

        3.      The products liability claims include general negligence, negligent and faulty

 design, inspection, repair, and sale and failure to warn of defective and unreasonably dangerous

 equipment including conveyor systems and a pallet lifter.

        4.      The premises liability claims include negligent design and layout of the premises

 along with a failure to maintain premises in a reasonably safe condition.

                                                   PARTIES

        5.      Plaintiffs LaMarr Betts and Renee Betts were lawfully married and residents of

 Hamilton, Indianapolis, Indiana on the date of this accident, March 15, 2017, and all times relevant.

        6.      At all times relevant Defendant Intelligrated Systems, LLC was a for profit

 company incorporated and organized under the laws of State of Delaware with its principal place

 of business in Mason, Warren County, Ohio. Defendant Intelligrated Systems manufactured and

 sold conveyor systems for industrial use.

        7.      At all times relevant Defendant Crown Equipment Corporation, was a for profit

 corporation incorporated and organized under the laws of the State of Ohio with its principal place

 of business in New Bremen, Auglaize County, Ohio. Defendant Crown Equipment manufactured

 and sold lifting devices including pallet riders and forklifts.

        8.      Defendant Stewart-Glapat Corporation is a for profit corporation incorporated and

 organized under the laws of Ohio with its principal place of business in Zanesville, Ohio.

        9.      Walmart Stores, Inc., is a for profit business incorporated and organized under the

 laws of Arkansas with its principal place of business in Bentonville, Arkansas.




                                                    2
Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 3 of 8 PageID #: 125




                                          JURISDICTION

        10.     This Honorable Court has diversity jurisdiction over this action under 28 U.S.C.

 §1332. The parties are diverse and the amount in controversy far exceeds the jurisdictional limit.

                                             INCIDENT

        11.     While working for DHL Supply Chain within the Walmart facility on March 15,

 2017, LaMarr Betts was operating a Walkie Rider Pallet Truck internally labeled by Walmart as

 “PE 06.” The pallet truck labeled PE 06 is manufactured by Crown Equipment, model #PE4500-

 60, and is identified by serial number 6A334303.

        12.     On March 15, 2017 Mr. Betts was near a loading/unloading bay area commonly

 referred to as “Bay 101” at the Walmart facility. Bay 101 contains a large conveyor system

 comprised of two conveyors: a central commercial conveyor system with a second extendable

 conveyor system connected to it. The central conveyor system is manufactured by Intelligrated

 Systems, Inc. The second extendable conveyor system attached to the Intelligrated System is

 manufactured by Stewart-Glapat Corporation, model #2767724F8HK, serial number 1529240.

        13.     Walmart was in control of the warehouse premises on March 15, 2017 and is

 believed to have owned the pallet rider and conveyor systems at all times relevant.

        14.     On March 15, 2017 LaMarr Betts was working inside the Walmart warehouse

 facility as an employee of its third-party logistics provider, DHL. While operating the pallet lifter

 in a congested area Mr. Betts attempted to move the lifter out of the way of other employees and

 product when he came into contact with the unguarded conveyor system in bay 101. Mr. Betts

 indicated that the pallet lifter failed to stop or move upon command causing him to be pinned

 against the unguarded conveyor and sustaining injury.




                                                  3
Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 4 of 8 PageID #: 126




               Count I Negligent Design & Manufacture Against Product Defendants

         15.      Plaintiffs adopt and re-allege each prior paragraph, where relevant, as if set forth

 fully herein.

         16.      At all times relevant Intelligrated Systems, LLC, Crown Equipment Corporation,

 and Stewart-Glapat Corporation designed, manufactured, inspected, tested, distributed and sold

 the equipment that caused LaMarr Betts injury, including but not limited to the conveyor system

 and pallet lifter.

         17.      Intelligrated Systems, LLC, Crown Equipment Corporation, and Stewart-Glapat

 Corporation owed LaMarr Betts a duty to reasonably design, manufacture, inspect, test, and sell

 the equipment including the conveyor systems and pallet rider and their components for

 foreseeable use. LaMarr Betts is in the class of persons Defendants should have reasonably

 foreseen as being subject to harm by Defendants’ negligent actions or omission relating to

 Defendants’ design, inspection, testing, and sales of the conveyor systems and forklift.

         18.      As a direct and proximate result of Defendants’ negligent design, manufacture and

 sale of the conveyor systems and pallet rider, Mr. Betts sustained injury.

                                      Count II Failure to Warn

         19.      Plaintiffs adopt and re-allege each prior paragraph, where relevant, as if set forth

 fully herein.

         20.      Intelligrated Systems, LLC, Crown Equipment Corporation, and Stewart-Glapat

 Corporation owed duties to warn of foreseeable dangerous conditions of the equipment they

 manufacture, design and sell.




                                                   4
Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 5 of 8 PageID #: 127




        21.      Intelligrated Systems LLC and Stewart-Glapat Corporation knew or should have

 known that the conveyor system required guarding from all aspects of the conveyor system, and

 that users of said equipment would not realize the danger of the omitted guarding.

        22.      Crown Equipment Corporation should have known that the pallet rider does not

 reasonably respond to commands and that users of said equipment would not realize the danger.

        23.      As a direct and proximate result of Defendants’ failure to warn these dangers, Mr.

 Betts was catastrophically injured.

                      Count III: Premises Liability and General Negligence

        24.      Plaintiffs adopt and re-allege each prior paragraph, where relevant, as if set forth

 fully herein.

        25.      Wal-Mart Stores Inc., owned, operated or controlled the warehouse facility where

 Plaintiff was injured. Upon information and belief Walmart owned the equipment pallet rider and

 conveyor systems at issue in this case.

        26.      Wal-Mart owed Plaintiff a duty to maintain its premises in reasonable condition.

 Wal-Mart breached that duty by negligently design of the facility layout, failing to properly install

 safety mechanisms to protect third persons from injuries occurring in bay 101 and failing to

 maintain its facility in a manner that would lead to injury.

        27.      Wal-Mart owed Plaintiff a duty to keep the equipment it owned, including the pallet

 rider and conveyor system, in a reasonably safe condition. Wal-Mart breached that duty by failing

 to repair, service, or inspect its equipment to keep it in a condition reasonably safe.

        28.      Upon information and belief Intelligrated Systems, LLC, Crown Equipment

 Corporation, and Stewart-Glapat Corporation serviced and or repaired the above described

 equipment. Intelligrated Systems, LLC, Crown Equipment Corporation, and Stewart-Glapat




                                                   5
Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 6 of 8 PageID #: 128




 Corporation breached that duty by failing to service, inspect or observe the unreasonable condition

 of the equipment.

        29.      As a direct and proximate result of Defendants’ negligence Mr. Betts was

 catastrophically injured.

                                            DAMAGES

        30.      Plaintiffs adopt and re-allege each prior paragraph, where relevant, as if set forth

 fully herein.

        31.      Mr. Betts sustained injuries proximately caused by Defendants’ conduct stated

 herein. As a result, Plaintiffs are seeking damages for past and future medical expenses and

 charges, past and future physical pain and mental anguish, past and future physical impairment,

 past and future disfigurement; past lost wages and future lost earning capacity and the loss of love

 and affection between spouses.

        WHEREFORE, Plaintiffs, LaMarr and Renee Betts pray for judgment in their favor and

 against Defendants, Intelligrated Systems, Crown Equipment Corporation, Stewart-Glapat

 Corporation and Wal-Mart Stores, Inc., each of them, for compensatory damages, for the costs of

 this action, and for any and all other relief that the Court may deem proper under the circumstances.



                                       Respectfully submitted,

                                       CRAWFORD LAW LLC



                                       /s/ Stefanie R. Crawford
                                       STEFANIE R. CRAWFORD, #21587-49
                                       Attorney for Plaintiffs LaMarr and Renee Betts




                                                  6
Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 7 of 8 PageID #: 129




 CRAWFORD LAW LLC
 3815 River Crossing Parkway, Suite 100
 Indianapolis, IN 46240
 Phone: (317) 566-2037
 FAX: (317) 816-7001
 stefanie@stefaniecrawfordlaw.com




                                         Request for Jury Trial

 Plaintiffs, by counsel, respectfully requests that this matter be tried by jury.

                                        Respectfully submitted,

                                        CRAWFORD LAW LLC



                                        /s/ Stefanie R. Crawford
                                        STEFANIE R. CRAWFORD, #21587-49
                                        Attorney for Plaintiffs LaMarr and Renee Betts




 CRAWFORD LAW LLC
 3815 River Crossing Parkway, Suite 100
 Indianapolis, IN 46240
 Phone: (317) 566-2037
 FAX: (317) 816-7001
 stefanie@stefaniecrawfordlaw.com




                                                    7
Case 1:18-cv-02923-TWP-TAB Document 24 Filed 03/08/19 Page 8 of 8 PageID #: 130




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 8th day of March, 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operating of the Court’s
 electronic filing system. Parties may access filing through the Court’s system.

        Thomas R. Schultz
        SCHULTZ & POGUE, LLP
        520 Indiana Avenue
        Indianapolis, IN 46202
        tschultz@schultzpoguelaw.com
        Attorney for Defendant Crown Equipment Corporation

        Christopher A. Pearcy
        Theodore J. Blanford
        HUME SMITH GEDDES
        GREEN & SIMMONS, LLP
        54 Monument Circle, 4th Floor
        Indianapolis, IN 46204
        cpearcy@humesmith.com
        tblanford@humesmith.com
        Attorneys for Defendant Intelligrated Systems, LLC

        Notice has been sent to the following parties by certified mail with return receipt requested:

        Wal-Mart Stores Inc.
        c/o Registered Agent
        150 West Market Street, Suite 800
        Indianapolis, IN 46204


        Stewart-Glapat Corporation
        c/o Charles T. Stewart Jr. CEO, Registered Agent
        1639 Moxahala Avenue
        Zanesville, OH 43701


                                        /s/ Stefanie R. Crawford
                                        STEFANIE R. CRAWFORD, #21587-49

 CRAWFORD LAW LLC
 3815 River Crossing Parkway, Suite 100
 Indianapolis, IN 46240
 Phone: (317) 566-2037
 FAX: (317) 816-7001
 stefanie@stefaniecrawfordlaw.com


                                                   8
